Agreement and Plan of Merger

AGREEMENT AND PLAN OF MERGER dated as of this 5th day of October, 2005, and
effective as of October 6, 2005 (the "Agreement") among Fifth Avenue Acquisition
II Corp., a Florida corporation ("Fifth Avenue"), SPECIALIZED SERVICES, INC., a
Michigan corporation ("SSI") and the individual shareholders of Fifth Avenue
listed in Exhibit A hereof (collectively the "Shareholders").

Whereas, SSI wishes to acquire and the Shareholders wish to transfer said the
shares listed in Exhibit A, in a transaction intended to qualify as a
reorganization within the meaning of Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended.

Now, therefore, Fifth Avenue, SSI and the Shareholders adopt this agreement and
plan of merger and agree as follows:

1. PURSHASE OF STOCK
1.1. NUMBER OF SHARES. The Shareholders agree to transfer to SSI at the Closing
(defined below) the number of shares of common stock of Fifth Avenue, $.001 par
value per share (the "Fifth Avenue Shares"), shown opposite their names in
Exhibit A and will be issued an aggregate of 1,100,000 shares of voting common
stock of SSI, $.01 par value per share ("SSI Shares"), which shall equal (5%)
percent of the total number of SSI Shares to be issued and outstanding following
this Agreement.

1.2. EXCHANGE OF CERTIFICATES. Each Shareholder owning 400,000 shares of common
stock Fifth Avenue shall surrender such certificate(s) for cancellation to SSI,
and shall receive 366,666 newly issued shares of SSI the successor reporting
company. The exchange of Fifth Avenue Shares by the Shareholders to SSI shares
shall be effected by the delivery to SSI at the Closing of certificates
representing the Fifth Avenue Shares.

1.3. FRACTIONAL SHARES. Intentionally left blank.

1.4. FURTHER ASSURANCES. At the Closing and from time to time thereafter, the
Shareholders shall execute such additional instruments and take such other
action as SSI may request in order more effectively to sell, transfer, and
assign the transferred stock to SSI and to confirm SSI's title thereto.


2. RATIO OF EXCHANGE.
Intentionally left Blank.


3. CLOSING.
3.1. TIME AND PLACE. The Closing contemplated herein shall be held as soon as
possible at the offices of Fifth Avenue unless another place or time is agreed
upon in writing by the parties without requiring the meeting of the parties
hereof. All proceedings to be taken and all documents to be executed at the
Closing shall be deemed to have been taken, delivered and executed
simultaneously, and no proceeding shall be deemed taken nor documents deemed
executed or delivered until all have been taken, delivered and executed. The
date of Closing may be accelerated or extended by the written agreement of the
parties.

3.2. FORM OF DOCUMENTS. Any copy, facsimile telecommunication or other reliable
reproduction of the writing or transmission required by this Agreement or any
signature required thereon may be used in lieu of an original writing or
transmission or signature for any and all purposes for which the original could
be used, provided that such copy, facsimile telecommunication or other
reproduction shall be a complete reproduction of the entire original writing or
transmission or original signature.

4. Intentionally left blank.


5. REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
The Shareholders, individually and separately, represent and warrant as follows:

5.1. TITLE TO SHARES. The Shareholders, and each of them, are the owners, free
and clear of any liens and encumbrances, of the number of Fifth Avenue Shares
which are listed in the attached schedule A and which they have contracted to
exchange.

5.2. LITIGATION. There is no litigation or proceeding pending, or to any
Shareholder's knowledge threatened, against or relating to the Fifth Avenue
Shares held by the Shareholders.

6. REPRESENTATIONS AND WARRANTIES OF FIFTH AVENUE.
Fifth Avenue represents and warrants that:

6.1. CORPORATE ORGANIZATION. Fifth Avenue is a corporation duly organized and
validly existing under the laws of the State of Florida and is qualified to do
business as a foreign corporation in each jurisdiction, if any, in which its
property or business requires such qualification.

6.2. REPORTING COMPANY STATUS. Fifth Avenue has filed with the Securities and
Exchange Commission ("SEC") a registration statement on Form 10-SB which became
effective on March 27, 2001 pursuant to the Securities Exchange Act of 1934 (the
"Exchange Act") and is a reporting company pursuant to Section12(g) thereunder.

6.3. CAPITALIZATION. The authorized capital stock of Fifth Avenue consists of
20,000,000 shares of Common Stock, $.001 par value per share and 3,000,000
shares of preferred stock ("Fifth Avenue Shares"), of which 1,200,000 Fifth
Avenue Common Shares are issued and outstanding and are owned of record and
beneficially by the Shareholders listed on Exhibit A hereto.

6.5. ISSUED STOCK. All the outstanding Fifth Avenue Shares are duly authorized
and validly issued, fully paid and non-assessable.

6.6. STOCK RIGHTS. Except as set out by schedule attached hereto, there are no
stock grants, options, rights, warrants or other rights to purchase or obtain
Fifth Avenue Shares or any preferred stock issued or committed to be issued. The
parties agree that no options have been granted under any Stock Option Plan nor
will any be granted without the prior agreement of the parties hereto.

6.7. CORPORATE AUTHORITY. Fifth Avenue has all requisite corporate power and
authority to own, operate and lease its properties, to carry on its business as
it is now being conducted and to execute, deliver, perform and conclude the
transactions contemplated by this Agreement and all other agreements and
instruments related to this Agreement.

6.8. AUTHORIZATION. Execution of this Agreement has been duly authorized and
approved by Fifth Avenue’s board of directors.

6.9. SUBSIDIARIES. Fifth Avenue has no subsidiaries.

6.10. FINANCIAL STATEMENTS. The financial statements of Fifth Avenue dated as of
September 30, 2002, which are part of the Form 10-QSB quarterly report of Fifth
Avenue for the period ended September 30, 2002, which report has been filed with
the SEC on November 20, 2002 ("Fifth Avenue Financial Statements"), fairly
present the financial condition of Fifth Avenue as of the date therein in
conformity with generally accepted accounting principles consistently applied.

6.11. ABSENCE OF UNDISCLOSED LIABILITIES. Except to the extent reflected or
reserved against in the Fifth Avenue Financial Statements, Fifth Avenue did not
have at that date any liabilities or obligations (secured, unsecured,
contingent, or otherwise) of a nature customarily reflected in a corporate
balance sheet prepared in accordance with generally accepted accounting
principles.

6.12. NO MATERIAL CHANGES. Except as set out by attached schedule, there has
been no material adverse change in the business, properties, or financial
condition of Fifth Avenue since the date of the Fifth Avenue Financial
Statements.

6.13. LITIGATION. Except as set out by attached schedule, there is not, to the
knowledge of Fifth Avenue, any pending, threatened, or existing litigation,
bankruptcy, criminal, civil, or regulatory proceeding or investigation,
threatened or contemplated against Fifth Avenue..

6.14. CONTRACTS. Except as set out by attached schedule, Fifth Avenue is not a
party to any material contract not in the ordinary course of business that is to
be performed in whole or in part at or after the date of this Agreement.

6.15. TITLE. Except as set out by attached schedule, Fifth Avenue has good and
marketable title to all the real property and good and valid title to all other
property included in the Fifth Avenue Financial Statements. Except as set out in
the balance sheet thereof, the properties of Fifth Avenue are not subject to any
mortgage, encumbrance, or lien of any kind except minor encumbrances that do not
materially interfere with the use of the property in the conduct of the business
of Fifth Avenue.

6.16. NO VIOLATION. The Closing will not constitute or result in a breach or
default under any provision of any charter, bylaw, indenture, mortgage, lease,
or agreement, or any order, judgment, decree, law, or regulation to which any
property of Fifth Avenue is subject or by which Fifth Avenue is bound.

7. REPRESENTATIONS AND WARRANTIES OF SSI.
SSI represents and warrants that:

7.1. CORPORATE ORGANIZATION AND GOOD STANDING. SSI is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Michigan and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.

7.2. CAPITALIZATION. SSI's authorized capital stock consists of 100,00,000
shares of Common Stock, $.001 par value per share ("SSI Shares"), of which
20,900,000 SSI Shares are issued and outstanding as of the date of this
agreement.

7.3. ISSUED STOCK. All the outstanding SSI Shares are duly authorized and
validly issued, fully paid and non-assessable.

7.4. STOCK RIGHTS. Except as set out by attached schedule, there are no stock
grants, options, rights, warrants or other rights to purchase or obtain SSI
Shares nor are any SSI Shares committed to be issued except under this
Agreement.

7.5. CORPORATE AUTHORITY. SSI has all requisite corporate power and authority to
own, operate and lease its properties, to carry on its business as it is now
being conducted and to execute, deliver, perform and conclude the transactions
contemplated by this Agreement and all other agreements and instruments related
to this Agreement.

7.6. AUTHORIZATION. Execution of this Agreement has been duly authorized and
approved by SSI's board of directors.

7.7. SUBSIDIARIES. SSI has no wholly owned active and/or inactive subsidiaries,
except as disclosed to Fifth Avenue and Shareholders in writing.

7.8. FINANCIAL STATEMENTS. SSI's financial statements dated as of December 31,
2004 and 2003, copies of which will have been delivered by SSI to Fifth Avenue
prior to the Closing Date, shall be audited by independent public accountants
according the requirements of Regulation S-X promulgated by the SEC, and shall
fairly present the financial condition of SSI as of the date therein and the
results of its operations for the periods then ended in conformity with
generally accepted accounting principles consistently applied (the "SSI
Financial Statements"). SSI acknowledges and agrees that as a condition to the
Closing of this Agreement on the Closing Date, that the audited SSI Financial
Statements for such periods must satisfy the requirements under the Exchange
Act. The failure of SSI to provide audited SSI Financial Statements that fairly
present the financial condition of SSI as of the date therein and the results of
its operations for the periods then ended in conformity with generally accepted
accounting principles consistently applied within a date not more than sixty
(60) days from the Closing Date, unless the parties shall mutually agree in
writing to an extension of such date, shall constitute a breach of Section 9
below and shall be a basis for the termination of this Agreement as set forth
under Section 13 hereto.

7.9. ABSENCE OF UNDISCLOSED LIABILITIES. Except to the extent reflected or
reserved against in the SSI Financial Statements, SSI did not have at that date
any liabilities or obligations (secured, unsecured, contingent, or otherwise) of
a nature customarily reflected in a corporate balance sheet prepared in
accordance with generally accepted accounting principles.

7.10. NO MATERIAL CHANGES. Except as set out by attached schedule, there has
been no material adverse change in the business, properties, or financial
condition of SSI since the date of the SSI Financial Statements.

7.11. LITIGATION. Except as set out by attached schedule, there is not, to the
knowledge of SSI, any pending, threatened, or existing litigation, bankruptcy,
criminal, civil, or regulatory proceeding or investigation, threatened or
contemplated against SSI.

7.12. CONTRACTS. Except as set out by attached schedule, SSI is not a party to
any material contract not in the ordinary course of business that is to be
performed in whole or in part at or after the date of this Agreement, other than
as provided under this Agreement.

7.13. TITLE. Except as set out by attached schedule, SSI has good and marketable
title to all the real property and good and valid title to all other property
included in the SSI Financial Statements. Except as set out in the balance sheet
thereof, the properties of SSI are not subject to any mortgage, encumbrance, or
lien of any kind except minor encumbrances that do not materially interfere with
the use of the property in the conduct of the business of SSI.

7.14. TAX RETURNS. Except as set out by attached schedule, all required tax
returns for federal, state, county, municipal, local, foreign and other taxes
and assessments have been properly prepared and filed by SSI for all years for
which such returns are due unless an extension for filing any such return has
been filed. Any and all federal, state, county, municipal, local, foreign and
other taxes and assessments, including any and all interest, penalties and
additions imposed with respect to such amounts have been paid or provided for.
The provisions for federal and state taxes reflected in the SSI Financial
Statements are adequate to cover any such taxes that may be assessed against SSI
in respect of its business and its operations during the periods covered by the
SSI Financial Statements and all prior periods.

7.15. NO VIOLATION. The Closing will not constitute or result in a breach or
default under any provision of any charter, bylaw, indenture, mortgage, lease,
or agreement, or any order, judgment, decree, law, or regulation to which any
property of SSI is subject or by which SSI is bound.

8. CONDUCT PENDING THE CLOSING
Fifth Avenue, SSI and the Shareholders covenant that between the date of this
Agreement and the Closing as to each of them:

8.1. No change will be made in the charter documents, by-laws, or other
corporate documents of Fifth Avenue.

8.2. Fifth Avenue will use its best efforts to maintain and preserve its
business organization, employee relationships, and goodwill intact, and will not
enter into any material commitment except in the ordinary course of business.

8.3. SSI will use its best efforts to maintain and preserve its business
organization, employee relationships, and goodwill intact, and will not enter
into any material commitment except in the ordinary course of business.

8.4 SSI shall have prepared and delivered to the Shareholders and Fifth Avenue
the SSI Financial Statements as proved in Section 7.8 above.

8.5. None of the Shareholders listed in exhibit A will sell, transfer, assign,
hypothecate, lien, or otherwise dispose or encumber the Fifth Avenue shares of
common stock owned by them.

9. CONDITIONS PRECEDENT TO OBLIGATION OF THE SHAREHOLDERS
The Shareholder's obligation to consummate this exchange shall be subject to
fulfillment on or before the Closing of each of the following conditions, unless
waived in writing by the Shareholders as appropriate:

9.1. SSI'S REPRESENTATIONS AND WARRANTIES. The representations and warranties of
SSI set forth herein shall be true and correct at the Closing as though made at
and as of that date, except as affected by transactions contemplated hereby.

9.2. SSI'S COVENANTS. SSI shall have performed all covenants required by this
Agreement to be performed by it on or before the Closing.

9.3. BOARD OF DIRECTOR APPROVAL. This Agreement shall have been approved by the
Board of Directors of SSI.

9.4. SUPPORTING DOCUMENTS OF SSI. SSI shall have delivered to the Shareholders
supporting documents in form and substance reasonably satisfactory to the
Shareholders, to the effect that:
(a) A good standing certificate from the jurisdiction of SSI's state of
organization stating that SSI is a corporation duly organized, validly existing,
and in good standing;
(b) Secretary's certificate stating that SSI is authorized capital stock is as
set forth herein;
(c) Certified copies of the resolutions of the board of directors of SSI
authorizing the execution of this Agreement and the consummation hereof;
(d) Secretary's certificate of incumbency of the officers and directors of SSI;
(e) SSI's Financial Statements; and
(f) Any document as may be specified herein or required to satisfy the
conditions, representations and warranties enumerated elsewhere herein.

10. CONDITIONS PRECEDENT TO OBLIGATION OF SSI
SSI's obligation to consummate this exchange shall be subject to fulfillment on
or before the Closing of each of the following conditions, unless waived in
writing by SSI:

10.1. SHAREHOLDERS' REPRESENTATIONS AND WARRANTIES. The representations and
warranties of the Shareholders set forth herein shall be true and correct at the
Closing as though made at and as of that date, except as affected by
transactions contemplated hereby.

10.2. SHAREHOLDERS' COVENANTS. The Shareholders shall have performed all
covenants required by this Agreement to be performed by them on or before the
Closing.

10.3. FIFTH AVENUE'S REPRESENTATIONS AND WARRANTIES. The representations and
warranties of Fifth Avenue set forth herein shall be true and correct at the
Closing as though made at and as of that date, except as affected by
transactions contemplated hereby.

10.4. FIFTH AVENUE'S COVENANTS. Fifth Avenue shall have performed all covenants
required by this Agreement to be performed by them on or before the Closing.

10.5. BOARD OF DIRECTOR APPROVAL. This Agreement shall have been approved by the
Board of Directors of Fifth Avenue.

10.6. SUPPORTING DOCUMENTS OF FIFTH AVENUE. Fifth Avenue shall have delivered to
SSI supporting documents in form and substance reasonably satisfactory to SSI,
to the effect that:
(a) A certificate from the jurisdiction of Fifth Avenue’s state of organization
stating that Fifth Avenue is a corporation duly organized and validly existing;
(b) Secretary's certificate stating that Fifth Avenue is authorized capital
stock is as set forth herein;
(c) Copies of the resolutions of the board of directors of Fifth Avenue
authorizing the execution of this Agreement and the consummation hereof;
(d) Secretary's certificate of incumbency of the officers and directors of Fifth
Avenue;
(e) Any document as may be specified herein or required to satisfy the
conditions, representations and warranties enumerated elsewhere herein.


11. POST-CLOSING CONDUCT AND COVENANTS.
For the period of two years following the Closing:
(a) SSI shall take all reasonable efforts and action necessary for SSI to remain
current under the reporting requirements of the Exchange Act and for SSI Shares
to remain subject to quotation on the OTC:BB or other national exchanges;
(b) SSI will take no action to terminate its registration under Section 12 the
Exchange Act;
(c) SSI shall utilize the services of a recognized stock transfer agent and
shall execute and deliver all necessary and proper documentation to effect in an
expeditious manner the transfer of the SSI Shares subject to the requirements of
the Federal securities laws; and
(d) The SSI Shares issued to the Shareholders under this Agreement shall be
subject to "piggy-back" registration rights. SSI undertakes to include
Shareholders SSI Shares in any registration statement filed by SSI under the
Act, if such registration statement shall include any other persons SSI Shares
for registration and resale, as selling shareholders. If the registration
statement under the Act is solely for the purpose of SSI issuing and selling its
securities to the public ("IPO"), then the Shareholders agree that this
piggy-back registration right shall be deferred until selling shareholders shall
be included in a registration statement under the Act.

12. TERMINATION.
This Agreement may be terminated by: (i) mutual consent in writing; (ii)
Shareholders, SSI or Fifth Avenue if there has been a material misrepresentation
or material breach of any warranty or covenant by any other party, specifically
including the requirement that SSI satisfy its obligations to deliver SSI
Financial Statements as required under this Agreement; or (iii) by any of the
Shareholders, SSI or Fifth Avenue if the SEC does not "clear comments" with
regard to the Form 8-K or amendment relating to the business combination of SSI
and Fifth Avenue as required under the Services Agreement and therefore the
Closing shall not have occurred.

13. SURVIVAL OF REPRESENTATIONS AND WARRANTIES.
The representations and warranties of the Shareholders, SSI and Fifth Avenue set
out herein shall survive the Closing.

15. ARBITRATION
15.1. SCOPE. The parties hereby agree that any and all under the terms of this
Agreement will be resolved by arbitration before the American Arbitration
Association within the County of New York, NY.

15.2. CONSENT TO JURISDICTION, SITUS AND JUDGEMENT. The parties hereby
irrevocably consent to the jurisdiction of the American Arbitration Association
and the sites of the arbitration (and any requests for injunctive or other
equitable relief) shall rest in the New York County, State of New York. Any
award in arbitration may be entered in any domestic or foreign court having
jurisdiction over the enforcement of such awards.

15.3. APPLICABLE LAW. The law applicable to the arbitration and this Agreement
shall be that of the State of New York, determined without regard to its
provisions which would otherwise apply to a question of conflict of laws.

15.4. DISCLOSURE AND DISCOVERY. The arbitrator may, in its discretion, allow the
parties to make reasonable disclosure and discovery in regard to any matters
which are the subject of the arbitration and to compel compliance with such
disclosure and discovery order. The arbitrator may order the parties to comply
with all or any of the disclosure and discovery provisions of the Federal Rules
of Civil Procedure, as they then exist, as may be modified by the arbitrator
consistent with the desire to simplify the conduct and minimize the expense of
the arbitration.

15.5. RULES OF LAW. Regardless of any practices of arbitration to the contrary,
the arbitrator will apply the rules of contract and other law of the
jurisdiction whose law applies to the arbitration so that the decision of the
arbitrator will be, as much as possible, the same as if the dispute had been
determined by a court of competent jurisdiction.

15.6. FINALITY AND FEES. Any award or decision by the American Arbitration
Association shall be final, binding and non-appealable except as to errors of
law or the failure of the arbitrator to adhere to the arbitration provisions
contained in this Agreement. Each party to the arbitration shall pay its own
costs and counsel fees except as specifically provided otherwise in this
Agreement.

15.7. MEASURE OF DAMAGES. In any adverse action, the parties shall restrict
themselves to claims for compensatory damages and\or securities issued or to be
issued and no claims shall be made by any party or affiliate for lost profits,
punitive or multiple damages.

15.8. COVENANT NOT TO SUE. The parties covenant that under no conditions will
any party or any affiliate file any action against the other (except only
requests for injunctive or other equitable relief) in any forum other than
before the American Arbitration Association, and the parties agree that any such
action, if filed, shall be dismissed upon application and shall be referred for
arbitration hereunder with costs and attorney's fees to the prevailing party.

15.9. INTENTION. It is the intention of the parties and their affiliates that
all disputes of any nature between them, whenever arising, under this Agreement
based on whatever law, rule or regulation, whether statutory or common law, and
however characterized, be decided by arbitration as provided herein and that no
party or affiliate be required to litigate in any other forum any disputes or
other matters except for requests for injunctive or equitable relief, or rights
of affiliates of the Shareholders under a separate securities compliance
services agreement or a secured note and pledge agreement executed in connection
with the securities compliance services agreement.

15.10. SURVIVAL. The provisions for arbitration contained herein shall survive
the termination of this Agreement for any reason.

16. GENERAL PROVISIONS.
16.1. FURTHER ASSURANCES. From time to time, each party will execute such
additional instruments and take such actions as may be reasonably required to
carry out the intent and purposes of this Agreement.

16.2. WAIVER. Any failure on the part of either party hereto to comply with any
of its obligations, agreements, or conditions hereunder may be waived in writing
by the party to whom such compliance is owed.

16.3. BROKERS. Each party agrees to indemnify and hold harmless the other party
against any fee, loss, or expense arising out of claims by brokers or finders
employed or alleged to have been employed by the indemnifying party.

16.4. NOTICES. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered in person or sent by
prepaid first-class certified mail, return receipt requested, or recognized
commercial courier service, as follows:

If to Fifth Avenue, to:
Fifth Avenue Acquisitions II Corp.

c/o Richard Rubin

115 East 57th Street, Suite 1118

New York, NY 10022



If to SSI, to:
Specialized Services Inc.

23077 Greenfield Road, Suite 470

Southfield, MI 48075



If to the Shareholders, to:
c/o Richard Rubin

115 East 57th Street, Suite 1118

New York, NY 10022



16.5. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

16.6. ASSIGNMENT. This Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and their successors and assigns; provided, however,
that any assignment by either party of its rights under this Agreement without
the written consent of the other party shall be void.

16.7. COUNTERPARTS. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.

16.8. REVIEW OF AGREEMENT. Each party acknowledges that it has had time to
review this Agreement and, as desired, consult with counsel. In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.

16.9. SCHEDULES. All schedules attached hereto, if any, shall be acknowledged by
each party by signature or initials thereon and shall be dated.

16.10. EFFECTIVE DATE. The effective date of this Agreement shall be October 5,
2005.

SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER AMONG FIFTH AVENUE, SSI AND THE
SHAREHOLDERS OF FIFTH AVENUE IN WITNESS WHEREOF, the parties has executed this
Agreement.

FIFTH AVENUE ACQUISITION II CORP.



By: _______________
Richard Rubin, President

Specialized Services Inc



By: _______________
David Joseph, Chairman/CEO



Exhibit A

Number of Fifth Avenue Shares to be Surrendered

Number of SSI Shares to be Issued

Name of Shareholder

Address of Shareholder

400,000 Shares

366,666 Shares

Richard Rubin.

115 East 57th Street, Suite 1118, New York, NY 10022

400,000 Shares

366,666 Shares

Ivo Heiden

115 East 57th Street, Suite 1118, New York, NY 10022

400,000 Shares

366,666 Shares

Thomas J. Craft, Jr.

11000 Prosperity Farms Rd., Palm Beach Gardens, FL 33410

 

Fifth Avenue Acquisitions II Corp. Specialized Services Inc By:
________________________

Richard Rubin

By:_____________________

David Joseph, Chairman/CEO

SHAREHOLDERS OF FIFTH AVENUE ACQUISITION CORP. STOCKHOLDER
By:___________________ STOCKHOLDER By:___________________ STOCKHOLDER
By:____________________

 